      Case 4:09-cv-05718-SBA Document 153-2 Filed 07/30/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA
 3                                        OAKLAND DIVISION
 4
 5                                                      Case No. 4:09-CV-05718-SBA
     NETLIST, INC.,
 6
            Plaintiff,                                 [PROPOSED] ORDER RE:
 7                                                     DEFENDANT’S MOTION TO STRIKE
                   v.
 8                                                     PLAINTIFF’S NEW ASSERTION OF
     GOOGLE LLC,                                       CLAIM 16 AND NEW DATES FOR
 9            Defendant.                               PRIORITY AND CONCEPTION THAT
                                                       WERE NOT IN ITS ORIGINAL PATENT
10                                                     LOCAL RULE 3-1 DISCLOSURES
11
                                                       JUDGE: Hon. Saundra Brown Armstrong
12
13         Defendant Google has filed a Motion to Strike Plaintiff Netlist’s New Assertion Of Claim
14 16 And New Dates For Priority And Conception That Were Not In Its Original Patent Local Rule
15 3-1 Disclosures (“Motion to Strike”).
16         Having considered the arguments of the parties and the papers submitted, and good cause
17 having been shown, the Court hereby GRANTS Google’s Motion to Strike and orders the
18 following stricken:
19         1.      Claim 16 from Netlist’s Patent Local Rule 3-1 Disclosure of Asserted Claims and
20                 Infringement Contentions.
21         2.      Netlist’s reliance on new priority dates for the asserted claims of the ’912 Patent.
22
23         IT IS SO ORDERED.
24
25
26
27
28

                                                                         Case No. 4:09-CV-05718-SBA
                                              [PROPOSED] ORDER RE: DEFENDANT’S MOTION TO STRIKE
     Case 4:09-cv-05718-SBA Document 153-2 Filed 07/30/21 Page 2 of 2




 1
 2 DATED: _________________, 2021
 3
 4
 5                                      HONORABLE SAUNDRA B. ARMSTRONG
                                        Senior United States District Court Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                               Case No. 4:09-CV-05718-SBA
                                    [PROPOSED] ORDER RE: DEFENDANT’S MOTION TO STRIKE
